Citation Nr: 9917897	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
gastritis.

2. Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to nonservice-connected pension benefits.  This 
matter is also before the Board from a June 1998 rating 
decision in which the RO denied the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for 
gastritis.

The veteran presented testimony at a hearing before the 
undersigned Member of the Board in March 1999, a transcript 
of which is of record.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. The veteran's gastritis is currently manifested by reflux 
symptoms, epigastric pain with regurgitation; the 
disability does not result in vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or 
other symptom combinations productive of a severe 
impairment of health.

3. The veteran was born in June 1952, he has a 9th grade 
education, he has occupational experience as a laborer, 
and reportedly last worked on a full-time basis in March 
1995.

4. The RO has rated the veteran's disabilities as follows: 
gastritis, evaluated as 30 percent disabling; amblyopia of 
the left eye with associated dizziness and headaches, 
evaluated as 20 percent disabling; adjustment disorder, 
evaluated as 30 percent disabling; status post turned 
ligament of left leg with mild damage to muscles, 
evaluated as 10 percent disabling; and tumor in the groin 
area (claimed by the veteran) and residuals of contusion 
to the left calf, both of which are evaluated as 
noncompensable.  The combined rating for the veteran's 
disabilities is 70 percent.

5. The veteran has been diagnosed with a personality 
disorder, mental retardation, and an adjustment disorder; 
these conditions are productive of considerable 
occupational and social impairment with reduced 
reliability and productivity.

6. The veteran's disabilities are of such severity as to 
preclude him from securing and following substantially 
gainful employment which is consistent with his age, 
education, and occupational history.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 
(1998).

2. The criteria for a permanent and total disability rating 
for pension purposes have been met.  38 U.S.C.A. § 1502, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.16, 4.17 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107.  That is, the Board finds that the veteran 
has presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  As will be discussed, 
the Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

Factual Background:  The RO granted service connection for 
the veteran's gastritis by a September 1973 rating decision 
and a zero percent schedular evaluation was assigned.  This 
determination was based on service medical records which 
showed treatment for recurrent abdominal pain and a diagnosis 
of gastritis.

VA outpatient treatment records show that the veteran sought 
treatment for epigastric pain, vomiting, and black stools in 
October 1994.  A history of ulcers was noted and the 
diagnoses included epigastric pain secondary to peptic ulcer.  
The assessment was gastroenteritis upon follow-up 
examination.  A November 1994 radiology report of double 
contrast upper GI (gastrointestinal) series revealed a small 
sliding hiatus hernia with mild GE (gastroesophageal) reflux; 
some thickening of the gastric rugal folds, seen in gastritis 
and peptic ulcer disease; and duodenal bulb mucosal folds, 
suggestive of possible inflammatory changes.  The veteran 
complained of left hand and wrist pain in January 1995.  X-
ray studies were negative for left hand or left wrist 
pathology.  In February 1995, the veteran complained of 
stomach discomfort, diarrhea, ear problems, and headaches.  
The assessment was possible viral enteritis.  In March 1995, 
the veteran sought treatment for problems sleeping, trouble 
concentrating, anger, headaches, and crying.  The examiner 
noted emotional problems, a small hiatal hernia, mild GER 
(gastroesophageal reflux), and mild tenderness over the 
epigastrium upon examination and the veteran was referred to 
the mental health clinic.  A report of psychiatric 
examination included findings of psychomotor retardation, 
confusion, memory loss, hallucinations, and hearing voices.  
The assessment was adjustment disorder with depression.

The veteran was hospitalized from March 14 to April 14, 1995.  
The admitting diagnoses were adjustment disorder with mixed 
emotions, history of recurrent peptic ulcer disease, and 
recent separation from wife and no place to live.  The 
veteran's global assessment of functioning score (GAF) was 
identified as 55.

Upon VA general medical examination in May 1995, the veteran 
complained of daily left wrist pain, tingling and numbness in 
both hands, epigastric pain before and after meals, daily 
dizziness, a 20 centimeter (cm) left leg scar, left knee pain 
after walking, and lumbosacral pain.  Objective findings 
included slight tenderness in the epigastric area, tenderness 
on percussion in the lumbosacral area, decreased sensitivity 
in the left leg, and adjustment disorder.  The diagnoses were 
gastroesophageal reflux disease, history of recurrent peptic 
disease, status post left leg operation, adjustment disorder, 
and dizziness.  Neurologic consultation in connection with 
this examination was unremarkable.  The examiner noted that 
the veteran has headaches, dizziness, and tingling which all 
may be related to his adjustment disorder and underlying 
depression; however, an EMG (electromyographic study) was 
recommended to rule out the possibility of peripheral 
polyneuropathy and/or carpal tunnel syndrome.

A May 1995 report of VA examination for mental disorders 
reflects that the veteran had been married five times, was 
separated from his present wife, and was unemployed.  The 
veteran complained that he had been experiencing bad nerves, 
anxiety, and depression since he was in the service.  He also 
reported a history of suicidal ideation.  The examiner noted 
that the veteran had worked as a janitor for six months, from 
August 1994 to February 1995, but was unable to continue due 
to stress caused by marital problems.  Prior to his 
employment as a janitor, the veteran stayed at home for six 
years caring for his children and worked for United 
Technologies.  It was noted that the veteran gave a history 
of unstable jobs and frequent changing from one job to 
another because of poor performance.  He recalled that he was 
frequently fired because of his poor work record.  The 
veteran reported that he quit school in the 9th grade, has 
not received special training, and did not receive a GED 
(graduate equivalence diploma) while in the service.  Mental 
status examination showed that the veteran seemed dejected 
and depressed during the interview.  His hygiene was fair, 
his eye contact was poor, and his affect was constricted.  
The veteran admitted to vague paranoia ideation but it was 
felt to be more hypervigilence.  His insight and judgment 
seemed to be fair to poor and his level of intelligence 
appeared to be below average.  The examiner commented that 
the veteran met the criteria of adjustment disorder, acute, 
with depressed mood and his vocational and psychological 
functioning appeared to be mildly to moderately impaired by 
his psychiatric condition.

A June 1995 radiology report of upper GI series revealed a 
small sliding hiatus hernia, mild GE reflux, and thickening 
of the gastric rugal folds and mucosal folds of the duodenal 
bulb.

Upon consideration of the foregoing, by a September 1995 
rating action, the schedular evaluation for the veteran's 
gastritis was increased to 30 percent, his nonservice-
connected adjustment disorder was rated as 30 percent 
disabling, and entitlement to nonservice-connected pension 
was denied.

Private treatment records received at the RO in April 1996 
show that the veteran underwent excision of a nodule at the 
left calf and exploration of the left thigh in February 1976.

The veteran underwent a VA eye examination in August 1997.  
He reported a history of poor vision in the left eye since 
preschool and complained that his near vision had become 
increasingly blurred during the previous few years.  The 
diagnosis was bilateral hyperopia and presbyopia and 
amblyopia in the left eye.

VA neurologic examination in July 1997 revealed normal mental 
status and cranial nerves, intact speech and language, no 
significant abnormalities upon motor and sensory evaluation, 
and no muscle atrophy.  There were no pathological reflexes, 
which were +1 throughout.  Neurologic findings consisted of 
chronic infrequent tension headaches, nonspecific dizziness, 
and left leg numbness in the distribution of the incision 
which was described as old and without significant motor 
deficit.

An August 1997 report of VA muscle examination reflects that 
the veteran complained of occasional "shakes" and pain 
above the left knee with walking, standing, and laying down.  
Objective findings consisted of a 20 cm superficial scar 
above the left knee, a 4 cm scar below the left knee, and 
limping on the left leg.  The examiner noted slight tissue 
loss of the left leg, damage to tendons, and tenderness on 
palpation in the area of the post operative scar above the 
left knee.  The diagnosis was status post operation for 
turned ligament of the left leg, with mild damage to muscles.

Upon VA mental disorders examination in September 1997, the 
veteran's chief complaints were pain in his legs, hiatal 
hernia with reflux, nervous condition off and on, and 
headaches once in a while.  He also reported feelings of 
frustration, anger, nervousness, depression, and suicidal 
thoughts which he ignored.  The veteran stated that he 
sometimes hears his name called when no one is around and 
feels that people are after him, especially his wife's ex-
husband.  He complained of dizziness, poor memory, and 
trouble concentrating.  It was noted that the veteran had not 
been employed since 1995, when he had worked as a janitor, 
and he had not looked for employment since this time due to 
his hiatal hernia.  It was also noted that the veteran's 
occupational history consisted of only menial jobs, including 
employment with Lockheed for four to five years as composite 
parts fabricator and in the mailroom.  The examiner reported 
that the veteran had nine and one half years of education; 
made Cs, Ds, and Fs; and repeated the first and second 
grades.  The veteran stated that he got along well with his 
children, argued but did not fight with his wife, was not 
involved in community activities, and did not socialize with 
the neighbors.  Objective findings included a mildly anxious 
mood, questionable hallucinations and paranoid thinking, and 
an inability to recall any items after five minutes.  The 
examiner noted that the veteran identified the current 
president as "Mr. Bush;" could not name any presidents 
prior to Mr. Bush; was unable to spell house backwards, 
perform serial sevens or serial fours; could not identify how 
many nickels or dimes constitute one dollar; and was unable 
to interpret any of several common proverbs.  The diagnoses 
were personality disorder; mental retardation, probably of 
mild degree; and adjustment disorder.  A GAF score of 70 was 
assigned.  The examiner commented that the veteran has had a 
life-long adjustment problem and, based on the veteran's 
developmental and vocational history, his employment options 
were limited to manual labor kind of jobs and he was unable 
to hold any good paying job.  

The veteran underwent a VA examination of digestive 
conditions in May 1998.  The veteran's chief complaint was 
epigastric pain with regurgitation about 20 minutes after 
eating, occasional night pain, and no vomiting.  Objective 
findings were slight epigastric and right upper quadrant 
tenderness with deep palpation; no guarding, rigidity, or 
rebound pain; and no flank dullness, organomegaly, or 
peripheral edema.  The diagnoses were hiatal hernia with 
reflux and no anemia.  An upper GI series performed in 
connection with this examination demonstrated 
gastroesophageal reflux and moderate duodenitis with no 
active ulcer crater formation.

Based upon the foregoing medical evidence, by a June 1998 
supplemental statement of the case, the veteran's nonservice-
connected amblyopia of the left eye with associated dizziness 
and headaches was rated as 20 percent disabling and his 
status post turned ligament of left leg with mild damage to 
muscles was rated as 10 percent disabling.  The combined 
rating for the veteran's disabilities was increased to 70 
percent.

During his March 1999 hearing before the undersigned Member 
of the Board, the veteran testified that he was most recently 
employed in March 1995 as a custodian and, due to his 
gastritis and metal disorders, this job was terminated.  He 
reported that he is not trained to perform any other type of 
employment.  The veteran stated that, due to his left leg 
disorder and left eye impairment with associated dizziness 
and headaches, he has difficulty with prolonged standing, 
walking, sitting, and light repetitive lifting.  He also 
stated that his left leg "will go out from underneath" and 
he uses a cane for ambulation.  With respect to his stomach 
disorder, the veteran reported that he is unable to work 
because he cannot keep food down, it goes right through him.  
He testified that he experiences headaches two to three times 
per day and he has a "tumor in the groin" which is "still 
an ongoing thing" and which requires him to use a cane.

Increased Evaluation for Gastritis:  Disability ratings are 
assigned in accordance with the VA's Schedule for Rating 
Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran is currently evaluated as 30 percent disabled for 
gastritis under Diagnostic Code 7346.  Under Diagnostic Code 
7346, a 30 percent disability rating for a hiatal hernia is 
applicable for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A rating of 60 percent 
requires symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  

The veteran may also be evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7307, which provides that a 30 percent 
disability evaluation for hypertrophic gastritis (identified 
by gastroscope) is applicable for a chronic condition with 
multiple small eroded or ulcerated areas and symptoms.  A 
rating of 60 percent requires a chronic condition with severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 
4.114, Diagnostic Code 7307.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A review of the claims file reveals that, at his March 1999 
personal hearing, the veteran reported that he is unable to 
keep food down and that it goes right through him.  On VA 
examination in May 1998, it was noted that the veteran's 
chief complaint was epigastric pain with regurgitation about 
20 minutes after eating, occasional night pain, and no 
vomiting.  An upper GI series revealed gastroesophageal 
reflux and moderate duodenitis with no active ulcer crater 
formation.  Accordingly, the medical evidence indicates no 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health under Diagnostic Code 7346.  
Similarly, the medical evident does not reflect severe 
hemorrhages, or large ulcerated or eroded areas under 
Diagnostic Code 7307.  Therefore, the evidence currently of 
record does not demonstrate that the veteran's gastritis 
produces symptoms that meet the criteria for a rating in 
excess of 30 percent under either of the applicable 
diagnostic codes.  On balance, the symptomatology experienced 
by this veteran is more accurately reflected in the criteria 
for a 30 percent disability evaluation.  Accordingly, the 
Board is unable to identify a basis to grant a higher 
evaluation for gastritis.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7307, 7346.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107.

Nonservice-connected Pension:  A veteran who has served for 
90 days or more during a period of war is entitled to VA 
pension benefits if he or she is permanently and totally 
disabled and meets pertinent income criteria.  38 U.S.C.A. § 
1521. 

The United States Court of Veterans Appeals (Court) has 
provided an analytical framework for application in pension 
cases.  Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts 
v. Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 
Vet. App. 444 (1992).  The holdings in these cases are to the 
combined effect that VA has a duty to ensure the following:  
that an appropriate rating for each disability of record is 
assigned using the approach mandated in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); that the "average person" 
and "unemployability" tests are both applied; and that, if 
the benefit may not be awarded under the "average person" or 
"unemployability" tests, a determination be made as to 
whether there is entitlement to nonservice-connected 
disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15, and mandates that 
a total disability will be found to exist when any impairment 
of mind or body present is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, provided that the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. § 3.321(b)(2) and 4.17, and 
mandates that, where it is shown that the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantial gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit under consideration.

Finally, if the veteran does not meet either the "average 
person" or "unemployability" test, a determination is 
required as to whether the veteran should be granted 
entitlement to nonservice-connected disability pension on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background, or other related 
factors.

The schedular criteria for a nonservice-connected disability 
pension are met where the veteran has two or more 
disabilities, one of which is ratable at 40 percent or more, 
and there is additional disability sufficient to bring the 
combined evaluation to 70 percent or more.  38 C.F.R. §§ 
4.16, 4.17.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155.

In turning to the facts of the instant appeal, the Board 
notes that service connection is in effect for gastritis and, 
as discussed previously herein, an evaluation in excess of 30 
percent disabling for this disorder is not warranted.  
Additionally, the veteran's nonservice-connected disorders 
are amblyopia of the left eye with associated dizziness and 
headaches, evaluated as 20 percent disabling; adjustment 
disorder, evaluated as 30 percent disabling; status post 
turned ligament of left leg with mild damage to muscles, 
evaluated as 10 percent disabling; and tumor in the groin 
area (claimed by the veteran) and residuals of contusion to 
the left calf, both of which are evaluated as noncompensable.  
These conditions result in a combined service connected 
disability rating of 70 percent.  

With respect to the adjustment disorder, the Board notes 
that, while the veteran's pension claim has been pending, the 
rating schedule for rating mental disorders was revised, and 
new criteria became effective.  See 61 Fed. Reg. 52,695 
(1996) (codified at 38 C.F.R. Part 4, effective November 7, 
1996).  Where a law or regulation changes after a claim has 
been filed, but before the administrative appeal process has 
been concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO initially assigned a rating for a mental disorder in 
1995.  The RO issued its most recent rating decision in 1998, 
after the new rating schedule had become effective.  The 
Board will consider the appropriate rating for the veteran's 
mental disorder under both the old and new regulations, and 
apply the criteria that is most favorable to the appellants 
claim.

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  The rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It is for this reason 
that great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  38 C.F.R. § 
4.130 (1996).  

On November 7, 1996, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including adjustment disorder.  61 Fed. Reg. 52,695 (October 
8, 1996).  Prior to November 7, 1996, the VA Schedule for 
Rating Disabilities called for the following rating levels 
with respect to psychoneurotic disorders:

100% - The attitudes of all contacts except the 
most intimate are so adversely affected as to 
result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70% - Ability to establish and maintain effective 
or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.

50% - Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial 
impairment.

30% - Definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as 
to produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The VA Schedule of Ratings for Mental Disorders, 38 C.F.R. § 
4.132, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.

On and after November 7, 1996, the pertinent provisions read 
as follows:

100% - Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation or own name.

70% - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence) spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

50% - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of short 
and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social 
relationships.

30% - Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (1997).

When evaluating a mental disorder under the new criteria, the 
rating agency must consider the extent of social impairment, 
but must not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (1998).

After having reviewed the evidence, the Board finds that the 
appellant's symptoms most closely approximate a 50 percent 
evaluation under both the pre-November 7, 1996, schedular 
criteria as well as the schedular criteria in effect on and 
after this date.  VA psychiatric examination reports, dated 
in May 1995 and August 1997, show that the veteran has been 
married five times, is not involved in community activities, 
does not socialize with his neighbors, and has a history of 
unstable and menial jobs and changing from one job to another 
due to poor performance.  Additionally, objective findings 
show an anxious mood, questionable hallucinations and 
paranoid thinking, an inability to recall any items after 
five minutes or interpret any of several proverbs, and fair 
to poor insight and judgment.  The veteran's diagnoses are 
personality disorder; mental retardation; and adjustment 
disorder.  Significantly, the August 1997 report of VA 
examination includes the examiner's opinion that, based on 
the veteran's developmental and vocational history, his 
employment options were limited to manual labor kinds of jobs 
and he was unable to hold any good paying job.  

Accordingly, the veteran's psychiatric disability falls 
within the 50 percent evaluation under the criteria in effect 
prior to November 7, 1996, because it is demonstrated that he 
has considerable industrial impairment due to psychoneurotic 
symptoms, as well as the criteria in effect on and after this 
date because he has occupational and social impairment with 
reduced reliability and productivity due to difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, impaired abstract thinking, 
and difficulty in establishing effective work and social 
relationships.

With respect to the claim of entitlement to nonservice-
connected pension, the Board notes that the issue is whether 
the veteran's disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"; see Moore v. Derwinski, 1 Vet. App. 356, 358 (1991)).  
Inasmuch as the veteran's nonservice-connected psychiatric 
may be evaluated as 50 percent disabling, he clearly meets 
the minimum schedular criteria for a total rating for pension 
purposes under 38 C.F.R. § 4.16(a).  Taking into account the 
medical evidence of record, the fact that the veteran has 
been receiving medical treatment for numerous disabilities, 
and the benefit of the doubt doctrine (38 C.F.R. § 3.102), 
the Board concludes that the evidence supports the finding 
that the veteran's gastritis, psychiatric disorder, amblyopia 
of the left eye with associated dizziness and headaches, and 
status post turned ligament of the left leg with mild muscle 
damage preclude him from securing and following substantially 
gainful employment which is consistent with his age, 
education, and occupational history and that he is entitled 
to a permanent and total rating for pension purposes.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
gastritis is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

